Name: Council Decision (EU) 2016/1790 of 12 February 2016 on the conclusion of Revision 3 of the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted and/or used on wheeled vehicles and the conditions for the reciprocal recognition of approvals granted on the basis of these prescriptions (Ã¢ Revised 1958 AgreementÃ¢ )
 Type: Decision
 Subject Matter: technology and technical regulations;  organisation of transport;  European construction;  United Nations;  international affairs
 Date Published: 2016-10-11

 11.10.2016 EN Official Journal of the European Union L 274/2 COUNCIL DECISION (EU) 2016/1790 of 12 February 2016 on the conclusion of Revision 3 of the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted and/or used on wheeled vehicles and the conditions for the reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 thereof, in conjunction with Article 218(6)(a) thereof, Having regard to Council Decision 97/836/EC of 27 November 1997 on the accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted and/or used on wheeled vehicles and the conditions for the reciprocal recognition of approvals granted on the basis of these prescriptions (1), and in particular Article 5(1) thereof and Annex III, point 3, thereto, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (2), Whereas: (1) The United Nations Economic Commission for Europe Agreement concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted and/or used on wheeled vehicles and the conditions for the reciprocal recognition of approvals granted on the basis of these prescriptions (the Agreement) entered into force on 16 October 1995. (2) Article 13 of the Agreement provides for amendments regarding the Agreement itself and of its Appendices to be adopted by means of a notification by a Contracting Party of the text of the proposed amendments to the Secretary-General of the United Nations, who is to transmit it to all Contracting Parties. If no Contracting Party expresses an objection within a period of six months following the date of transmission of the proposed amendments by the Secretary-General, the amendments are to enter into force for all Contracting Parties three months after the expiry of that six months' period. (3) WP.29 agreed, at its 150th session in March 2010, to establish an informal group with a view to assisting WP.29 in considering actions on the future direction for the harmonisation of vehicle regulations under the Agreement. This future direction should aim at fostering the participation of more countries and regional economic integration organisations in the activities of the World Forum and to increase the number of Contracting Parties to the Agreement, by improving its functioning and reliability, and thus ensuring that it remains the key international framework for the harmonisation of technical regulations in the automotive sector. (4) On 15 July 2013, the Council authorised the Commission to open negotiations within WP.29 to amend the Agreement. The Commission has negotiated, on behalf of the Union, proposals for amending the Agreement within the informal group established by WP.29. (5) WP.29 at its 162th session in March 2014 took note of the proposals for Revision 3 of the Agreement prepared by the informal group, and invited Contracting Parties to the Agreement to start their national procedures for consideration of the proposals for amending the Agreement. (6) At its 164th session in November 2014, WP.29 took note of a proposal submitted by a number of Contracting Parties to the Agreement to increase the voting majority threshold for the establishment of new UN Regulations and amendments to existing UN Regulations, from the two-thirds to a four-fifths majority. The representative of the Union announced the intention to establish a coordinated position of the EU Member States on this proposal. (7) The proposals for Revision 3 of the Agreement and for increasing the voting majority threshold from two thirds to four fifths meet the negotiation objectives specified in the Council Decision authorising the Commission to open negotiations within WP.29 for Revision 3 of the Agreement. (8) Therefore, Articles 1 to 15 and Appendices 1 and 2 of the Agreement should be amended accordingly. (9) Those amendments to the Agreement should be approved on behalf of the Union. (10) An informal vote will be organised by WP.29 to verify whether the consent of all Contracting Parties can be obtained for those amendments to the Agreement before launching the procedure specified in Article 13 thereof for amending it. The Union should vote in favour of those modifications. (11) After the informal vote in WP.29 has confirmed that consent of all Contracting Parties on the proposed amendments to the Agreement has been obtained, the President of the Council should nominate the representative of the Union empowered to notify, as provided for in point 3 of Annex III to Decision 97/836/EC, the text of the proposed amendments to the Secretary-General of the United Nations, in accordance with the procedure set out in Article 13.1 of the Agreement, HAS ADOPTED THIS DECISION: Article 1 Revision 3 of the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted and/or used on wheeled vehicles and the conditions for the reciprocal recognition of approvals granted on the basis of these prescriptions is hereby approved on behalf of the Union. The text of Revision 3 of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to proceed, on behalf of the Union, with the notification provided for in Article 13.1 of the Agreement, in order to initiate the procedure for the conclusion of Revision 3 of the Agreement and to express the consent of the European Union to be bound by Revision 3 of the Agreement. Article 3 This Decision shall enter into force on the date of publication in the Official Journal of the European Union (3). Done at Brussels, 12 February 2016. For the Council The President J.R.V.A. DIJSSELBLOEM (1) OJ L 346, 17.12.1997, p. 78. (2) Consent of 7 June 2016 (not yet published in the Official Journal). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.